In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 13-3788
RYAN LORD,
                                                  Plaintiff-Appellant,

                                 v.

HIGH VOLTAGE SOFTWARE, INC.,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
              No. 09 C 4469 — James B. Zagel, Judge.
                     ____________________

   ARGUED JANUARY 19, 2016 — DECIDED OCTOBER 5, 2016
                     ____________________

   Before EASTERBROOK, ROVNER, and SYKES, Circuit Judges.
    SYKES, Circuit Judge. Ryan Lord claims that he was sexual-
ly harassed by male coworkers at High Voltage Software,
Inc., and that High Voltage fired him for complaining about
it. High Voltage responds that the conduct Lord complained
about wasn’t sexual harassment and that it fired Lord for
other reasons: failing to properly report his concerns, exces-
sive preoccupation with his coworkers’ performance, and
insubordination. The district court concluded that Lord’s
2                                                 No. 13-3788

claims under Title VII for hostile work environment and
retaliation failed as a matter of law. The judge accordingly
entered summary judgment for High Voltage. We affirm.
Lord has not shown that he was harassed because of his sex,
nor has he called into doubt the sincerity of his employer’s
justifications for firing him.
                       I. Background
    High Voltage develops software for video games. In Sep-
tember 2006 the company hired Lord as an associate pro-
ducer and initially assigned him to its Omni team, a working
group named after a game then under development. Lord
claims that in January 2007 his male team members began
teasing him about his supposed interest in a female audio
engineer. His coworkers would comment that Lord had “the
audio bug” or ask if he had “[taken] care of the audio bug”
whenever the female engineer was in the vicinity. According
to Lord, the phrase “audio bug” had sexual connotations
that referred to his rumored interest in his female coworker.
    Lord first formally complained about the audio-bug joke
in a June 5, 2007 email to Human Resources Director Maggie
Bohlen. Bohlen initiated an investigation and then met with
Lord ten days later to discuss the results. She explained that
the audio-bug joke did not amount to sexual harassment but
directed Lord to report any further incidents of harassment
to human resources “immediately.”
   Following Lord’s meeting with Bohlen, the company’s
president, John Kopecky, reassigned Lord to a different
development team to avoid further “team dynamic issues.”
Lord also met with Kopecky and Executive Producer Chad
Kent for a regular performance review. During that meeting,
No. 13-3788                                                 3

Kopecky and Kent addressed Lord’s recent complaints about
harassment. They explained that High Voltage is a creative
workplace where “humor is a common method of commu-
nication.” But they also said that if Lord felt someone’s
comments crossed the line, he should ask that person to stop
and notify Kent immediately if the comments persisted.
   Lord’s new working group was known as the Responder
team, and Lord began sharing an office with Nick Reimer,
another associate producer and fellow Responder team
member. Lord claims that between July 18 and July 27,
Reimer initiated unwanted physical contact on four separate
occasions. First, on July 18 Reimer poked Lord in the but-
tocks as Lord was bending over to put coins into a vending
machine. Next, on July 23 while Lord was talking with
another coworker, Reimer slapped Lord’s buttocks as he
walked past. Two days later Reimer again slapped Lord’s
buttocks while Lord was purchasing something from the
vending machine. Finally, on July 27 Reimer grabbed Lord
between his legs while Lord was writing on a white board.
    Lord did not report any of these incidents when they oc-
curred, though he did tell Reimer to stop. Lord’s first formal
complaint about Reimer came on July 30, 2007, when he
went to the office on his day off to voice his concerns to
Bohlen. Before talking to Bohlen, however, Lord sought out
two coworkers who had witnessed Reimer’s conduct and
recorded statements from each. Lord also encountered Kent,
the Executive Producer, but said nothing about Reimer’s
behavior; he later explained that he was worried about
losing his job for being overly concerned about Reimer. Lord
reported Reimer’s conduct to Bohlen, who forwarded the
complaints to Kopecky.
4                                                 No. 13-3788

     On July 31 Kent issued an unrelated disciplinary “write-
up” to Reimer and Lord stemming from a DVD malfunction
that occurred during a presentation Kent was giving. Kent
thought that both Reimer and Lord were responsible for the
technical malfunction, but he was mistaken about Lord’s
degree of involvement. Lord immediately responded with a
heated email to Kent accusing the company of retaliating
against him for reporting sexual harassment by a coworker;
he also said he was “very close to filing a complaint with the
Illinois Department of Human Rights and the Equal Em-
ployment Opportunity Commission.” After discussing the
matter with Lord and investigating the DVD mishap further,
Kent promptly withdrew the write-up and apologized for
“misunderstanding [Lord’s] level of involvement with this
issue.”
    The next day, August 1, High Voltage fired both Reimer
and Lord. According to personnel records documenting the
reasons for the terminations, Reimer was fired for harassing
Lord, and Lord was fired for four reasons: (1) failing to
immediately report incidents of harassment to Bohlen as
instructed; (2) failing to report incidents of harassment to
Kent, again as specifically instructed; (3) obsessively “track-
ing” the “performance, timeliness, and conduct” of his
coworkers; and (4) insubordination. The insubordination
charge had to do with Lord’s ill-tempered response to Kent’s
mistaken disciplinary write-up over the DVD malfunction.
Bohlen thought it was “inappropriate for [Lord] to threaten
the company[] instead of just correcting the mis-information
on the write-up.”
   After losing his job, Lord filed an administrative com-
plaint with the EEOC and received notice of his right to sue.
No. 13-3788                                                      5

He then brought this action against High Voltage alleging
claims for discrimination and retaliation in violation of
Title VII, 42 U.S.C. § 2000e–2. His discrimination claim was
premised on allegations that the company created a hostile
work environment. Lord also alleged disability discrimina-
tion under the Americans with Disabilities Act, 42 U.S.C.
§ 12112, and several state-law claims. 1
    High Voltage moved for summary judgment on all
claims. The judge granted the motion, concluding that Lord
lacked sufficient evidence to permit any of his claims to go
forward. Lord appeals, challenging only the decision on the
Title VII claims.
                         II. Discussion
    We review the district court’s order granting summary
judgment de novo, construing the evidence and drawing all
reasonable inferences in Lord’s favor. Smith v. Chi. Transit
Auth., 806 F.3d 900, 904 (7th Cir. 2015). Summary judgment
is appropriate if the record presents no genuine issues of
material fact and High Voltage is entitled to judgment as a
matter of law. FED. R. CIV. P. 56(a).
A. Discrimination
    Title VII prohibits discrimination “against any individual
with respect to his compensation, terms, conditions, or
privileges of employment, because of such individual’s race,
color, religion, sex, or national origin.” 42 U.S.C. § 2000e-
2(a)(1). This prohibition encompasses the “creation of a
hostile work environment” that is severe or pervasive


1 The ADA claims were predicated on his diagnosis and treatment for
anxiety and depressive disorders.
6                                                  No. 13-3788

enough to affect the terms and conditions of employment.
Orton-Bell v. Indiana, 759 F.3d 768, 773 (7th Cir. 2014) (quot-
ing Vance v. Ball State Univ., 133 S. Ct. 2434, 2441 (2013)). A
hostile-work-environment claim requires proof of four
elements: (1) the plaintiff’s workplace was both subjectively
and objectively offensive; (2) the plaintiff’s sex was the cause
of the harassment; (3) the harassment was severe or perva-
sive; and (4) there is a basis for employer liability. Id.
    Citing the audio-bug joke and Reimer’s unwanted physi-
cal contact, Lord maintains that the conduct of his male
coworkers created a hostile work environment. That claim is
a nonstarter because Lord has not established that his
coworkers harassed him because of his sex.
    Same-sex harassment claims are cognizable under Title
VII provided that “the conduct at issue was not merely
tinged with offensive sexual connotations, but actually
constituted ‘discrimina[tion] … because of … sex.’” Oncale v.
Sundowner Offshore Servs., Inc., 523 U.S. 75, 81 (1998) (quoting
42 U.S.C. § 2000e-2(a)(1)) (alteration in original). Of course,
that requirement applies to all claims of employment-based
sexual harassment, whether same sex or opposite sex. Id. at
80 (“The critical issue, Title VII’s text indicates, is whether
members of one sex are exposed to disadvantageous terms
or conditions of employment to which members of the other
sex are not exposed.”) (quotation marks omitted). But in
opposite-sex harassment cases involving “explicit or implicit
proposals of sexual activity,” the inference of discrimination
is easier to draw because “it is reasonable to assume those
proposals would not have been made to someone of the
same sex.” Id. The same does not hold true for same-sex
harassment cases absent some evidence that the harasser
No. 13-3788                                                   7

was homosexual. Id.; see also Hamm v. Weyauwega Milk Prods.,
Inc., 332 F.3d 1058, 1062 (7th Cir. 2003) (“Therefore, in same-
sex harassment cases, the central question is whether the
harassment occurred ‘because of the plaintiff’s sex.’”).
    In Oncale the Supreme Court offered two other examples
of conduct that might support an inference of discrimination
on the basis of sex in the context of a same-sex harassment
claim. The first is when a harasser uses “such sex-specific
and derogatory terms” as to make it clear that he “is moti-
vated by a general hostility to the presence of [members of
the same sex] in the workplace.” Oncale, 523 U.S. at 80. The
second is when the plaintiff offers “direct comparative
evidence about how the alleged harasser treated members of
both sexes in a mixed-sex workplace.” Id. at 80–81. We’ve
noted in the past that there’s no reason to think these exam-
ples are exhaustive. Shepherd v. Slater Steels Corp., 168 F.3d
998, 1009 (7th Cir. 1999). “What matters … is not whether the
facts … correspond exactly to any of the three examples the
Supreme Court has identified, but whether a reasonable
factfinder could infer from those facts that [the plaintiff] was
harassed ‘because of’ his sex.” Id.
   Lord argues that the judge went astray in his case by re-
quiring his same-sex harassment claim to “fit neatly” into
one of the three scenarios that Oncale describes. That argu-
ment overlooks a more fundamental shortcoming: There is
no evidence from which a trier of fact could infer that he was
harassed because of his sex. Nothing suggests that Reimer
was homosexual, and Reimer’s behavior was not so explicit
or patently indicative of sexual arousal that a trier of fact
could reasonably draw that conclusion. Cf. id. at 1009–10.
And neither the audio-bug joke nor Reimer’s conduct reflect
8                                                   No. 13-3788

a general hostility to the presence of men in the workplace:
Lord points to no facts suggesting that only male employees
at High Voltage were the objects of this sort of teasing.
    Instead, Lord relies entirely on the fact that the audio-
bug joke and Reimer’s conduct had sexual overtones. But the
Supreme Court has said that’s not enough. See Oncale,
523 U.S. at 80 (“We have never held that workplace harass-
ment, even harassment between men and women, is auto-
matically discrimination because of sex merely because the
words used have sexual content or connotations.”). “Sexual
horseplay differs from sex discrimination, and Title VII covers
only discriminatory conduct.” Shafer v. Kal Kan Foods, Inc.,
417 F.3d 663, 666 (7th Cir. 2005). Absent some evidence of
the latter, the former is insufficient to support a Title VII
claim. Id.; Orton-Bell, 759 F.3d at 775; see also Johnson v.
Hondo, Inc., 125 F.3d 408, 412–13 (7th Cir. 1997). Because no
reasonable jury could conclude that Lord was targeted for
harassment because of his sex, summary judgment for High
Voltage was appropriate.
B. Retaliation
    Title VII also prohibits retaliation against employees who
engage in statutorily protected activity by opposing an
unlawful employment practice or participating in the inves-
tigation of one. 42 U.S.C. § 2000e-3(a); see also Hamner v.
St. Vincent Hosp. & Health Care Ctr., Inc., 224 F.3d 701, 704
(7th Cir. 2000). A retaliation claim requires proof that the
plaintiff suffered an adverse employment action because of
his statutorily protected activity; in other words, the plaintiff
must prove that he engaged in protected activity and suf-
fered an adverse employment action, and that there is a
No. 13-3788                                                    9

causal link between the two. Castro v. DeVry Univ., Inc.,
786 F.3d 559, 564 (7th Cir. 2015).
    Lord contends that High Voltage fired him because he
complained to the human-resources department about
Reimer’s conduct and the audio-bug joke. The judge con-
cluded that Lord’s complaints about his coworkers did not
amount to protected activity because they did not concern
the type of conduct that Title VII prohibits. We agree. We
also conclude that Lord has failed to produce evidence of
causation.
    To the first point, a retaliation claim isn’t doomed simply
because the complained-of conduct was not in fact an un-
lawful employment practice; rather, the plaintiff must have
“a sincere and reasonable belief that he is opposing an unlaw-
ful practice.” Hamner, 224 F.3d at 706–07 (emphasis added).
“The objective reasonableness of the [plaintiff’s] belief is not
assessed by examining whether the conduct was persistent
or severe enough to be unlawful, but merely whether it falls
into the category of conduct prohibited by the statute.”
Magyar v. St. Joseph Reg’l Med. Ctr., 544 F.3d 766, 771 (7th Cir.
2008). That determination requires us to ask whether the
complained-of conduct entailed a motive that Title VII
prohibits. See id.; Hamm, 332 F.3d at 1066; Spearman v. Ford
Motor Corp., 231 F.3d 1080, 1086 n.5 (7th Cir. 2000); Hamner,
224 F.3d at 707.
   As we’ve already explained, although Lord’s complaints
concerned workplace banter and conduct that had sexual
overtones, no evidence suggests that he was harassed be-
cause of his sex. Without evidence of a prohibited motive,
Lord’s belief that he was complaining about sexual harass-
ment, though perhaps sincere, was objectively unreasonable.
10                                                No. 13-3788

Hamner, 224 F.3d at 707–08. Accordingly, Lord’s retaliation
claim fails for lack of evidence that he engaged in protected
activity.
    But even if we assume that Lord’s complaints about
workplace harassment were protected activity, he has not
shown that he was fired because of those complaints. A
retaliation claim requires proof of causation, which in this
context means but-for causation. Univ. of Tex. Sw. Med. Ctr. v.
Nassar, 133 S. Ct. 2517, 2534 (2013); see also Hobgood v. Ill.
Gaming Bd., 731 F.3d 635, 643 (7th Cir. 2013). The parties
discuss the “direct” and “indirect” evidence of causation and
debate whether the record demonstrates a “convincing
mosaic” establishing retaliatory discharge, but we have
recently jettisoned that approach in favor of a more straight-
forward inquiry: Does the record contain sufficient evidence
to permit a reasonable fact finder to conclude that retaliatory
motive caused the discharge? Ortiz v. Werner Enters., Inc.,
No. 15-2574, 2016 WL 4411434, at *4 (7th Cir. Aug. 19, 2016)
(“Th[e] legal standard … is simply whether the evidence
would permit a reasonable factfinder to conclude that the
plaintiff’s race, ethnicity, sex, religion, or other proscribed
factor caused the discharge or other adverse employment
action.”).
    Lord relies entirely on evidence of suspicious timing. He
was fired within two days of his complaint about Reimer’s
conduct and only one day after telling Kent that he was
“close to filing a complaint with the [Illinois Department of
Human Resources] and EEOC.” Suspicious timing by itself
will rarely support an inference of retaliation, but it may do
so “[w]hen an adverse employment action follows on the
close heels of protected expression and the plaintiff can
No. 13-3788                                                   11

show the person who decided to impose the adverse action
knew of the protected conduct.” Culver, 416 F.3d at 546
(quoting Lalvani v. Cook County, 269 F.3d 785, 790 (7th Cir.
2001)). The record supports drawing the inference here.
Bohlen and Kopecky fired Lord two days after he talked to
Bohlen about Reimer. Kopecky was aware of Lord’s com-
plaint because Bohlen immediately forwarded it to him.
    Our inquiry doesn’t end there, however. When confront-
ed with circumstantial evidence of a retaliatory motive, the
employer may show that the employee would have been
fired even absent his complaints about harassment. See
Culver, 416 F.3d at 547–48; see also Argyropoulos v. City of
Alton, 539 F.3d 724, 736 n.6 (7th Cir. 2008); Stone v. City of
Indianapolis Pub. Utils. Div., 281 F.3d 640, 643 (7th Cir. 2002);
McClendon v. Ind. Sugars, Inc., 108 F.3d 789, 797–99 (7th Cir.
1997). If High Voltage can make that showing, then the
alleged “retaliatory motive, even if unchallenged, was not a
but-for cause of [Lord’s] harm.” Stone, 281 F.3d at 643. Of
course, an employer’s proffered justifications are always
susceptible to attack, and Lord can avoid summary judg-
ment if a material factual dispute exists on the question of
pretext. Argyropoulos, 539 F.3d at 736. “Summary judgment
is appropriate only if a reasonable fact finder would be
compelled to believe [High Voltage’s] explanation.” Culver,
416 F.3d at 547.
    As we’ve noted, the relevant personnel records list sever-
al nonretaliatory reasons for High Voltage’s decision to fire
Lord. These include his failure to immediately report allega-
tions of harassment to Bohlen and Kent, as they had in-
structed him to do; his fixation on his coworkers’ “perfor-
mance, timeliness, and conduct”; and insubordination (the
12                                                No. 13-3788

testy email in response to Kent’s mistaken disciplinary
write-up).
    Lord has no evidence that calls these reasons into ques-
tion. “Pretext involves more than just faulty reasoning or
mistaken judgment on the part of the employer; it is [a] ‘lie,
specifically a phony reason for some action.’” Argyropoulos,
539 F.3d at 736 (quoting Sublett v. John Wiley & Sons, Inc.,
463 F.3d 731, 737 (7th Cir. 2006)). We have repeatedly em-
phasized that when “assessing a plaintiff’s claim that an
employer’s explanation is pretextual, we do not … second-
guess[] an employer’s facially legitimate business decisions.”
Id. (internal quotation marks omitted). An employer’s rea-
sons for firing an employee can be “foolish or trivial or even
baseless,’’ as long as they are “honestly believed.” Culver,
416 F.3d at 547 (quoting Hartley v. Wis. Bell, Inc., 124 F.3d
887, 890 (7th Cir. 1997)).
    Rather than casting doubt on the sincerity of High Volt-
age’s reasons for firing him, Lord merely quibbles with the
wisdom of his employer’s decision. For example, he chal-
lenges Bohlen’s determination that he waited too long to
notify human resources about Reimer’s conduct. He notes
that he reported the Reimer incidents just 12 days after they
began and only 2 days after the latest one. He does not
dispute, however, that Bohlen and Kopecky had instructed
him to report any such incidents immediately and that he
failed to follow these instructions. Likewise Lord questions
the company’s judgment that it was “inappropriate” for him
to respond to the mistaken disciplinary write-up by threat-
ening to file a lawsuit rather than first trying to resolve the
misunderstanding. Whether this particular justification was
wise or warranted is beside the point. What matters is
No. 13-3788                                                 13

whether Bohlen and Kopecky honestly believed it. Lord has
no evidence that they did not.
    Finally, Lord argues that a reasonable jury could draw an
inference of pretext from the company’s shifting explanation
of its reasons for firing him. “As a general rule, a reasonable
trier of fact can infer pretext from an employer’s shifting or
inconsistent explanations for the challenged employment
decision.” Castro, 786 F.3d at 577. The problem for Lord is
that the record doesn’t support his contention that High
Voltage’s explanation has shifted. He makes much of the fact
that High Voltage fired him for several different reasons.
That’s not indicative of pretext. Employment decisions often
rest on multiple grounds. See id.
    Lord also points to minor semantic variations between
Bohlen’s deposition testimony and the written personnel
report documenting the reasons for the decision to fire him.
In substance, however, Bohlen’s testimony is entirely con-
sistent with the written report: Both indicate that Lord was
fired for insubordination and his failure to immediately
bring allegations of harassment directly to his manager or
human resources. See Schuster v. Lucent Techs., Inc., 327 F.3d
569, 577 (7th Cir. 2003) (emphasizing that the employer’s
explanation “must actually be shifting and inconsistent to
permit an inference of mendacity”); Rand v. CF Indus., Inc.,
42 F.3d 1139, 1146 (7th Cir. 1994) (holding that there was no
evidence of pretext where the employer’s proffered reasons
for firing the plaintiff were consistent “in substance if not
word choice”).
    In short, the record contains no evidence from which a
reasonable jury could infer that High Voltage’s reasons for
firing Lord were pretextual. So even assuming that Lord’s
14                                            No. 13-3788

complaints about workplace harassment were protected
activity, he is unable to establish but-for causation. The
retaliation claim fails as a matter of law.
                                                AFFIRMED.
No. 13‐3788                                                          15

   ROVNER,  Circuit  Judge,  concurring  in  part,  dissenting  in
part.  I  concur  in  the  judgment  as  to  the  decision  affirming
the grant of summary judgment on Lord’s claim of discrimi‐
nation  under  Title  VII  because  I  agree  that  he  has  failed  to
meet his burden as to that claim.
    I  respectfully  dissent  as  to  the  grant  of  summary  judg‐
ment  on  the  retaliation  claim.  The  majority  opinion  holds
that even if an employer discharges an employee for failing
to report harassment, that employee cannot allege retaliation
if the employer required him to report such instances imme‐
diately  and  he  reported  it  days  later.  That  holding  will  en‐
courage  employers  to  place  unreasonable  time  and  manner
restrictions  on  the  reporting  of  harassment.  If  an  employee
fails  to  adhere  to  those  employer‐imposed  restrictions,  the
employer  can  then  terminate  that  employee  for  reporting
that harassment with no recourse for that employee to Title
VII  retaliation  protections.  It  places  handcuffs  on  Title  VII
retaliation claims, with the employers holding the keys. 
    As the majority recognizes, Lord could survive summary
judgment  by  demonstrating  that  he  engaged  in  protected
employment activity, that he suffered an adverse action, and
that the protected activity was the cause of that adverse em‐
ployment action. Castro v. DeVry Univ., Inc., 786 F.3d 559, 564
(7th Cir. 2015). At all times in such a case, the fundamental
question  remains:  could  a  reasonable  trier  of  fact  infer  that
Lord would have kept his job if he had not reported the ha‐
rassment?  Id.;  Ortiz  v.  Werner  Enterprises,  Inc.,  ___  F.3d  ___,
2016 WL 4411434, at *3 (7th Cir. Aug. 19, 2016). The difficult
link in many cases is the establishment of a causal relation‐
16                                                      No. 13‐3788

ship between the reporting of the harassment and the termi‐
nation of employment. Here, we have no such obstacle. The
defendants  have  conceded  that  Lord  was  terminated
because  he  complained  of  harassment.  Specifically,  the  de‐
fendants  assert  that  Lord  was  terminated  for  “insubordina‐
tion for ‘his failure to follow through on the directives given
to him in his performance goals report’ including the direc‐
tives  to  raise  his  complaints  [of  harassment]  immediately.”
Defendant‐Appellee  Brief  at  22.  Therefore,  Lord  was  termi‐
nated based on his report of the harassment to his employer.
In a typical case, that would be the end of the analysis. The
plaintiff  would  have  presented  evidence  of  a  retaliation
claim sufficient to survive summary judgment. 
    But  the  defendants  argue  that  the  termination  does  not
constitute retaliation because Lord failed to comply with the
directive to report harassment immediately and the failure to
do  so  constituted  insubordination.  The  majority  upholds
summary  judgment  on  two  grounds:  first,  that  Lord’s  com‐
plaints  were  not  about  protected  activity;  and  second,  that
even  assuming  Lord’s  complaints  about  workplace  harass‐
ment  were  protected  activity,  the  employer  established  that
Lord was fired for a non‐retaliatory reason in that he failed
to immediately report allegations of harassment to Bohlen and
Kent as he was instructed to do.
                                  I.
     The  latter  holding,  that  an  employer  could  terminate  an
employee  for  reporting  harassment  two  days  after  it
occurred  rather  than  immediately,  would  allow  employers
to  avoid  the  retaliation  protections  of  Title  VII  by  imposing
No. 13‐3788                                                          17

restrictive reporting requirements internally. As the majority
points  out,  Lord  reported  the  Reimer  incidents  just  12  days
after they began and two days after the latest  incident with
Reimer.  But  Bohlen  and  Kopecky  had  instructed  him  to  re‐
port any such incidents immediately and he had failed to do
so. Therefore, by imposing restrictions on the time and man‐
ner that an employee must report allegations of harassment,
the  employer  was  able  to  characterize  the  report  of  harass‐
ment  as  a  violation  of  its  rules  and  terminate  the  employee
on that basis. The majority portrays that as a legitimate busi‐
ness decision and a non‐retaliatory reason for the firing, but
that  characterization  represents  a  profound  and  dangerous
step that would severely undermine the protections of Title
VII. 
    The  majority’s  holding  is  problematic  on  a  number  of
levels. By allowing an employer to utilize restrictions of the
timing  and  manner  of  reporting  harassment  in  order  to
avoid a claim of retaliation, the holding undermines Title VII
and  fundamentally  restricts  the  ability  of  an  employee  to
report  harassment.  The  employer  in  this  case  required  “im‐
mediate”  reporting,  as  is  clear  in  its  brief  to  this  court  in
which  it  states:  “Plaintiff  rhetorically  ponders  without  any
context,  ‘What  is  considered  timely?’  In  this  matter,  the  an‐
swer  is  ‘immediately.’”  Defendant‐Appellee  Brief  at  57.  Ac‐
cordingly, under the employer’s policy, if an employee fails
to report harassment at the time in which it occurs, delaying
even for a day, then the act of reporting that harassment can
be a basis for termination that is not redressible under Title
VII.  Such  a  rule  would  have  a  profound,  chilling  effect  on
the reporting of harassment. Although the employer justifies
18                                                          No. 13‐3788

the provision by stating that Lord had a pattern of delaying
reporting  and  using  the  claim  of  harassment  at  opportune
times,  the  holding  is  not  limited  to  the  facts  in  this  case.  It
would allow employers to include in every employee hand‐
book  restrictions  on  the  time  and  manner  in  which  an  em‐
ployee  can  report  harassment,  thus  providing  a  “free  pass”
in  any  subsequent  retaliation  claim  if  the  employee  fails  to
report  the  harassment  in  accordance  with  those  employer‐
initiated  rules.  It  will  pretermit  the  protection  from  retalia‐
tion in Title VII. 
    Such a restrictive timeliness requirement is not present in
Title  VII,  which  allows  an  employee  to  file  a  charge  within
180 to 300 days after the last incident of harassment. See 42
USC  §2000e‐5(e)(1).  The  employer’s  ad  hoc  imposition  of  a
restrictive  timeliness  provision  will  now  preclude  Title  VII
relief  for  retaliation  for  all  but  the  most  immediate  of  com‐
plaints. Moreover, the adverse impact of such a holding will
be more pronounced in the context of harassment allegations
due  to  the  nature  of  such  discriminatory  conduct.  Harass‐
ment in the workplace is often traumatic, embarrassing, off‐
putting,  and/or  ambiguous.  It  is  not  at  all  unusual  for  em‐
ployees  to  wait  to  report  incidents  for  reasons  that  are  too
numerous to exhaustively list but are wide‐ranging, includ‐
ing a desire to ignore it and hope it is not repeated, a reluc‐
tance  to  rock  the  boat  and  risk  alienating  co‐workers  or
bosses,  a  fear  of  adverse  consequences  that  are  difficult  to
prove in court but nonetheless real to the employee, a failure
to appreciate the impropriety of the behavior and the right to
complain, or just a reaction of denial and a reluctance to face
a  difficult  situation.  See,  e.g.,  Magyar  v.  Saint  Joseph  Regʹl
No. 13‐3788                                                           19

Med. Ctr., 544 F.3d 766, 768 (7th Cir. 2008) (in discussing why
a  complaint  was  not  made  immediately  by  a  complainant,
“[s]he explained that ‘I was hoping it was just a one‐time oc‐
currence, and I didnʹt—I didnʹt really—that was my first real
job and I really didnʹt know what to do. And I had to check
to  see,  you  know,  like  what  are  the  exact  standards  in  the
work  force.  And  then  I  knew  once  he  did  that  the  second
time  that  I  had  to  talk  to  her  because  it  was  not  a  one‐time
occurrence.’”) Traumatized employees routinely take at least
some time to come to terms with the harassment and garner
the courage to report it. And employees often face pressure
to  “get  along”  and  not  report  complaints.  Here,  Lord  faced
such  pressure.  When  Lord  was  given  the  performance  goal
of  immediately  notifying  Chad  Kent  if  any  harassment  oc‐
curred, he was also reminded at that time that the company
was a place filled with “creative individuals” and that “hu‐
mor is a common method of communication within the com‐
pany.”  He  was  told  that  if  someone  crossed  the  line  he
should tell them to stop and if they continued he should in‐
form  Kent  immediately.  He  understood  the  point  of  that
conversation to be that he needed to learn how to take a joke.
When  he  subsequently  went  to  Kent  the  day  after  the  first
incident with Reimer, Kent told him that he was concerning
himself  with  others  too  much  and  that  he  did  not  want  to
hear  anything about Reimer. Lord’s  experience  is similar  to
that  faced  by  countless  harassed  employees,  who  are  either
explicitly cautioned not to report or who encounter implicit
pressure  to  conform  to  the  culture  of  the  workplace  which
includes tolerance for such behavior. With a policy requiring
immediate reporting, those employees who fail to recognize
20                                                       No. 13‐3788

and report the harassment immediately will face a dilemma
—report  it  nonetheless  and  possibly  face  termination  with
no recourse to Title VII retaliation protections, or not report
it at all and possibly face continued harassment. The protec‐
tion  against  retaliation  for  the  reporting  will  have  dis‐
appeared for those employees a day after the harassment. 
    In addition, the nature of such violations also renders this
type  of  policy  particularly  pernicious.  In  order  for  harass‐
ment to be actionable as a hostile work environment, it must
be severe or pervasive. Boss v. Castro, 816 F.3d 910, 920 (7th
Cir. 2016); Lambert v. Peri Formworks  Sys., Inc., 723 F.3d  863,
866 (7th Cir. 2013). The pervasive nature of harassment often
becomes apparent only over time, as incidents that appeared
to  be  minor  or  isolated  are  repeated  or  escalate;  yet  an  em‐
ployee who identifies such a pattern over time, will be fear‐
ful of reporting the earlier incidents because the delayed re‐
porting  of  those  incidents  will  itself  be  a  dischargeable  of‐
fense.  The  policy  upheld  by  the  majority  today  as  a  legiti‐
mate,  non‐retaliatory  business  decision  would  effectively
eliminate retaliation claims where harassment occurs over a
period  of  time  and  is  not  recognized  as  such  with  the  first
instance of harassment. By failing to report that first incident
of harassment immediately, the employee would be in viola‐
tion of the policy and could be fired with impunity for that
infraction if the employee later chose to report that pattern of
adverse  conduct.  It  provides  the  employer  with  an  end‐run
around the Title VII retaliation provision. This result would
severely undermine the goal of Title VII to encourage report‐
ing  of  discrimination  and  eradicate  such  conduct  from  the
workplace. 
No. 13‐3788                                                              21

    Moreover,  such  a  ruling  is  unnecessary  to  protect  any
legitimate  interests  of  employers.  The  timing  of  the
employee’s complaints of harassment has always been  rele‐
vant  in  Title  VII  litigation  in  analyzing  the  appropriateness
of the employer’s response. The caselaw is clear that an em‐
ployer faced with allegations that an employee was harassed
may assert that the employee failed to timely report the ha‐
rassment  and  that  the  employer  responded  promptly  when
informed. See, e.g., Lambert, 723 F.3d at 867 (“If the employer
has established a set of procedures for reporting complaints
about harassment, the complainant ordinarily should follow
that  policy  in  order  to  provide  notice  sufficient  for  the  em‐
ployer to be held responsible … .”). The majority’s decision,
however, would impose a much more grave consequence to
the  employee’s  failure  to  report  harassment  promptly
enough.  Instead  of  considering  such  timing  as  relevant  in
examining  the  viability of the claim of harassment, the tim‐
ing of the reporting can now be the basis for rejecting a retal‐
iation  claim  outright  where  the  employer  concededly  dis‐
charges the employee for reporting the harassment. An em‐
ployer  seeking  to  limit  its  liability  for  retaliation  need  only
ensure that the employees are subjected to time and manner
restrictions  on  their  reporting  of  claims  of  discrimination.
Because such an interpretation is inconsistent with Title VII
and subverts the employee’s ability to report harassment, we
should reject it. Flowers v. Columbia College Chicago, 397 F.3d
532,  534  (7th  Cir.  2005)  (“[i]f  a  gaffe  on  a  technical  issue  al‐
lowed  the  employer  to  show  the  worker  the  door,  the  anti‐
retaliation  provision  would  be  diluted  to  the  point  of  use‐
22                                                        No. 13‐3788

lessness.”) Lord should be allowed to proceed on the retalia‐
tion claim.
                                  II.
    The alternative  basis for rejecting  the  retaliation  claim is
also  problematic.  The  majority  opinion  holds  that  Lord’s
complaints  about  his  co‐workers  did  not  amount  to
protected  activity  because  they  did  not  concern  the  type  of
conduct that Title VII prohibits. The majority states that:
       although  Lord’s  complaints  concerned  work‐
       place  banter  and  conduct  that  had  sexual
       overtones,  no  evidence  suggests  that  he  was
       harassed because  of  his sex … [and] [w]ithout
       evidence  of  a  prohibited  motive,  Lord’s  belief
       that  he  was  complaining  about  sexual
       harassment,  though  perhaps  sincere,  was  ob‐
       jectively  unreasonable.  Hamner,  224  F.3d  at
       707‐08.
Majority Op. at 9‐10. Although the majority relies on Hamner
v. St. Vincent Hosp. & Health Care Ctr., Inc., 224 F.3d 701, 707‐
08 (7th Cir. 2000), that decision does not command the major‐
ity’s conclusion. We recognized in Hamner that, although an
employee  must  possess  a  subjective  belief  that  he  opposed
an  unlawful  employment  practice  and  that  belief  must  be
objectively  reasonable,  that  employee  may  succeed  on  a  re‐
taliation claim even if the challenged practice does not actu‐
ally  violate  Title  VII,  as  where  the  degree  of  discrimination
did  not  rise  to  the  level  in  which  it  affected  the  terms  and
conditions  of  employment.  Id.  at  706‐07.  Objective  reason‐
ableness  means  only  that  the  complaint  must  involve  dis‐
No. 13‐3788                                                            23

crimination that is prohibited by Title VII. Id. at 707; Magyar
v.  Saint  Joseph  Reg’l  Med.  Ctr.,  544  F.3d  766,  771  (7th  Cir.
2008)(“[t]he  objective  reasonableness  of  the  belief  is  not
assessed  by  examining  whether  the  conduct  was  persistent
or severe enough to be unlawful, but merely whether it falls
into  the  category  of  conduct  prohibited  by  the  statute.”)
Hamner claimed discrimination based on his homosexuality,
but because sexual orientation is not yet a classification pro‐
tected  under Title  VII,  his sincere belief  that  he  opposed  an
unlawful  practice  could  not  be  objectively  reasonable.
Hamner, 224 F.3d at 707. Lord faces no such legal obstacle to
his  claim.  There  is  no  allegation  that  the  harassment  in  this
case  was  based  on  Lord’s  sexual  orientation  at  all,  and  no
allegation that he was targeted because he was homosexual,
heterosexual  or  bisexual.  The  allegations  here  allow  the  in‐
ference  that  Lord  was  subjected  to  unwanted  grabbing  be‐
cause  Reimer  was  attracted  to  him  as  a  man  or  that  the
harasser  believed  that  such  touching  would  be  particularly
discomfiting to him as a male and would not have been pur‐
sued  if  he  were  female,  not  that  the  actions  were  based  on
Lord’s own sexual orientation. That stands in contrast to the
allegations in Hamner, in which Hamner alleged discrimina‐
tion  against  him  because  he  is  gay  and  based  on  the
harasser’s “homophobia.” 
    We  held  in  Hamner  that  the  allegations  “must  concern
‘the  type  of  activity  that,  under  some  circumstances,  sup‐
ports  a  charge  of  sexual  harassment.’”  Id.  at  707,  quoting
Holland v. Jefferson Nat. Life Ins. Co., 883 F.2d 1307, 1315 (7th
Cir.  1989).  That  is  all  that  is  needed  to  satisfy  the  objective
reasonableness  component.  In  cases  in  which  that  compo‐
24                                                      No. 13‐3788

nent has been lacking, such as Hamner, the allegations them‐
selves precluded coverage under Title VII, whether because
the  claim  was  frivolous  in  that  the  allegations  did  not  even
suggest  discrimination,  the  allegations  were  defamatory  or
malicious,  or,  as  discussed,  the  allegations  regarded  a  cate‐
gory such as sexual orientation that is not yet protected un‐
der Title VII. See, e.g. Hatmaker v. Memorial Med. Ctr, 619 F.3d
741,  746  (7th  Cir.  2010)  (“[n]one  of  the  statements  that
Hatmaker [the plaintiff] made to the investigator ... such as a
complaint about Stafford’s reference to his divorces or to the
fact that his boss let him use the boss’s bathroom, was sug‐
gestive  of  sex  discrimination”);  Mattson  v.  Caterpillar,  Inc.,
359  F.3d  885,  892  (7th  Cir.  2004)  (allegations  made  in  bad
faith motivated by an expressed desire to get Cone fired, and
alleging only that one of Cone’s breasts touched his arm dur‐
ing a conversation and one instance in which Cone reached
around the plaintiff to get a clipboard but did not touch him,
held to be objectively and subjectively unreasonable). 
    The “type of activity” opposed here is well‐established as
a type of activity which supports a charge of sexual harass‐
ment. Lord alleged the following incidents:
       –  On  July  18,  2007,  Reimer  poked  Lord  in  the
       buttocks  as  he  was  walking  by  Lord  who  was
       putting  coins  in  a vending  machine; Lord told
       Reimer  that  it  “was  extremely  gay”  and  told
       him not to do it again, and Reimer retorted that
       Lord “liked it;”
       –  On  July  23,  2007,  Reimer  walked  by  Lord,
       made a comment about bending over, and then
No. 13‐3788                                                   25

       slapped Lord’s right buttock as he was passing
       him;  a  female  co‐worker  who  was  present  at
       the  time  looked  surprised;  Lord  stated  “What
       the  hell,  Nick?;”  Lord  chastised  Reimer  who
       responded  by  laughing  and  telling  Lord  that
       Lord liked it; 
       –  Two  days  later,  Reimer  walked  up  behind
       Lord  and  slapped  Lord’s  buttocks  very  hard;
       Lord  again  chastised  Reimer  but  Reimer
       laughed it off;
       – On July 27, 2007, while Lord was writing on a
       white board, Reimer grabbed Lord in between
       his  legs  and  buttocks,  leaving  Lord  shocked
       and angry; Lord again told Reimer to stop and
       asked  what  he  would  do  if  a  co‐worker  com‐
       plained  of  his  conduct  to  Human  Resources;
       Reimer replied that he would kill that person.
    It  is  well‐established  that  “unwanted  physical  conduct
falls  on the more severe  side for purposes of  sexual harass‐
ment.” Magyar, 544 F.3d at 771. In evaluating the severity of
harassment:
       ‘[o]n one side lie sexual assaults; other physical
       contact, whether amorous or hostile, for which
       there  is  no  consent  express  or  implied;  unin‐
       vited  sexual  solicitations;  intimidating  words
       or  acts;  obscene  language  or  gestures;  porno‐
       graphic pictures. On the other side lies the oc‐
       casional  vulgar  banter,  tinged  with  sexual  in‐
       nuendo, of coarse or boorish workers ... .’
26                                                          No. 13‐3788

Patton  v.  Keystone  RV  Co.,  455  F.3d  812,  816  (7th  Cir.  2006),
quoting  Baskerville  v.  Culligan  Intl.  Co.,  50  F.3d  428,  430  (7th
Cir. 1995); Magyar, 544 F.3d at 772. 
     Thus,  the  type  of  conduct  alleged  here  falls  well  within
the range of conduct prohibited under Title VII, and in fact is
on the more serious side of the spectrum. That the harasser
was  male  rather  than  female  does  not  remove  the
harassment  from  ”the  type  of  activity  that,  under  some  cir‐
cumstances,  supports  a  charge  of  sexual  harassment.”  The
Supreme Court, in Oncale v. Sundowner Offshore Services, Inc.,
523  U.S.  75,  79  (1998),  explicitly  held  that  same‐sex  harass‐
ment claims are not excluded from the coverage of Title VII.
As the majority notes, the Oncale Court recognized multiple
ways  in  which  same‐sex  harassment  could  be  actionable,
such  as:  where  the  plaintiff  could  demonstrate  that  the
harasser was homosexual and therefore it would be reason‐
able  to  assume  the  implicit  proposals  of  sexual  activity
would  not  be  made  to  someone  of  the  other  sex;  where  the
harasser was motivated by general hostility to persons of the
plaintiff’s  gender  in  the  workplace;  or  where  the  harasser
treated members of both sexes differently in the workplace.
As the Court noted, “’[t]he critical issue, Title VII’s text indi‐
cates, is  whether members  of one sex are exposed  to  disad‐
vantageous  terms  or  conditions  of  employment  to  which
members of the other sex are not exposed.’” Oncale, 523 U.S.
at  80,  quoting  Harris  v.  Forklift  Systems,  Inc.,  510  U.S.  17,  25
(1993)(Ginsburg,  J.,  concurring).  Therefore,  the  unwanted
sexual contact by a person of the same gender is the type of
activity that, under some circumstances, may support a Title
VII  claim.  In  fact,  the  Oncale  Court  acknowledged  that  con‐
No. 13‐3788                                                             27

duct such as occurred here could constitute harassment in an
office  environment,  noting  that  “[a]  professional  football
player’s working environment is not severely or pervasively
abusive,  for  example,  if  the  coach  smacks  him  on  the  but‐
tocks as he heads onto the field—even if the same behavior
would  reasonably  be  experienced  as  abusive  by  the  coach’s
secretary (male or female) back at the office.” Id. at 81. 
    Nor  is  protection  lost  merely  because  an  employee  does
not succeed on the merits of his charge or because he fails to
draft a complaint that states an effective legal claim. Mattson,
359  F.3d  at  892;  Fine  v.  Ryan  Intl.  Airlines,  305  F.3d  746,  752
(7th Cir. 2002). It is, as we said, a “low bar” for receiving Ti‐
tle VII protection, and properly so. Mattson, 359 F.3d at 892.
We have stated the standard numerous times, which is that
“[i]t  is  improper  to  retaliate  against  anyone  for  claiming  a
violation of Title VII unless that claim is ‘completely ground‐
less.’” Fine, 305 F.3d at 752, quoting McDonnell v. Cisneros, 84
F.3d  256,  259  (7th  Cir.  1996);  Mattson,  359  F.3d  at  891  (“the
claims  must  not  be  utterly  baseless”);  Dey  v.  Colt  Constr.  &
Dev.  Co.,  28  F.3d  1446,  1458  (7th  Cir.  1994)(claims  must  not
be utterly baseless). “[A] groundless claim is one resting on
facts  that  no  reasonable  person  possibly  could  have
construed as a case of discrimination.” Fine, 305 F.3d at 752.
As we recognized in Fine, it is not unusual for a plaintiff to
make  claims  that  appear  legitimate  on  the  surface,  but
which,  after  discovery  and  a  fuller  inquiry,  ultimately  turn
out to lack merit. Id. Title VII precludes retaliation against a
plaintiff  for  making  such  a  “grounded  yet  unsuccessful,
complaint.”  Id.  The  question,  then,  is  whether  we  can  con‐
clude as a matter of law that Lord had no grounds for believ‐
28                                                          No. 13‐3788

ing that the actions violated Title VII. Id. 
     The allegations by Lord easily surmount that low bar. In
asserting  that  Lord’s  belief  that  he  was  complaining  about
sexual harassment was objectively unreasonable, the  major‐
ity  pointed  to  the  absence  of  evidence  of  a  prohibited  mo‐
tive. Yet that veers into litigating the viability of his harass‐
ment  claim,  rather  than  his  retaliation  claim.  Lord  alleges
unwanted  touching,  that  was  repeated,  that  was  sexual  in
nature,  accompanied  by  sexually‐charged  comments.  The
actions  and  comments  themselves  raise  the  possibility  that
the conduct was motivated by sexual attraction based on his
gender, and that is all that is needed.
    In Fine, we cautioned in particular against confusing the
merits of the harassment claim with the merits of the retalia‐
tion  claim.  We  rejected  the  contention  that  a  plaintiff  must
produce  legally  admissible  objective  evidence  that  he  suf‐
fered  unlawful  discrimination  to  prevail.  Fine,  305  F.3d  at
752‐53.  Such  a  standard  “would  require  every  retaliation
trial to include a mini‐trial on the underlying discrimination,
a standard … our circuit rejects.” Id. at 753. The inquiry into
whether  Lord  can  establish  a  prohibited  motive  for  the  ha‐
rassing  conduct  would  enmesh  us  into  such  a  mini‐
trial—particularly in cases in which same sex harassment is
alleged.  It  bears  repeating  that  the  allegations  are  protected
activity  if  they  concern  “‘the  type  of  activity  that,  under
some  circumstances,  supports  a  charge  of  sexual
harassment.’”  Hamner, 224 F.3d at  707, quoting Holland,  883
F.2d  at  1315.  Oncale  tells  us  that  it  is.  Rather  than  hold  that
under  some  circum‐stances—such  as  the  ones  identified  in
No. 13‐3788                                                        29

Oncale—Lord  could  prove  that  the  conduct  was  sexual  ha‐
rassment,  the  majority  opinion  rejects  the  claim  because  he
has  failed to provide  evidence of those  circumstances.  Lord
does not need to establish that he will succeed in that harass‐
ment action. Absent evidence that would establish a motive
that takes the action out of Title VII’s protections, such as a
motivation  based  on  the  plaintiff’s  sexual  orientation  as  in
Hamner, there is no basis to determine that the repeated un‐
wanted grabbing of  intimate areas of the male  body cannot
fall  within  the  protections  of  Title  VII.  Lord  had  to  demon‐
strate only that his belief that he was complaining about un‐
lawful  discrimination  was  not  “completely  groundless.”
Leitgen v. Franciscan Skemp Healthcare, Inc., 630 F.3d 668, 674
(7th Cir. 2011). For our court to hold that a person subjected
to such conduct is completely groundless in believing that it
constitutes  sexual  harassment  would  create  an  extra  ordi‐
nary burden. We should reject the imposition of that higher
bar,  not  only  because  of  the  corresponding  mini‐trials  that
will accompany it, but because it will fundamentally under‐
mine the Title VII protections against retaliation. 
    The two holdings in this appeal are even more troubling
in conjunction with each other. By imposing the requirement
that  an  employee  present  evidence  of  the  motivation  of  the
harasser in order to proceed with a retaliation claim, but up‐
holding  that  the  failure  to  complain  immediately  may  be
grounds for termination, the court eviscerates the protection
against  retaliation  in  Title  VII.  The  employee  must  report
harassment  immediately  in  order  to  retain  the  protection
against  retaliatory  termination,  but  if  the  employee  reports
harassing  conduct  without  first  obtaining  evidence  of  the
30                                                       No. 13‐3788

harasser’s  motivation—evidence  that  will  often  be  difficult
to  obtain—then  the  protection  against  retaliation  is  lost
nonetheless because the complaint will not be held to consti‐
tute  protected  activity.  Those  competing  requirements  will
swallow  the  protection  against  retaliation  for  countless
plaintiffs. 
    For the above reasons, I respectfully dissent from the por‐
tion  of  the  decision  affirming  the  grant  of  summary  judg‐
ment  as  to  the  claim  of  retaliation,  and  concur  in  the  judg‐
ment  affirming  the  grant  of  summary  judgment  as  to  the
discrimination claim.